Case 1:20-cv-00335-DKW-RT Document 7 Filed 08/06/20 Page 1 of 14                          PageID #: 19




                        IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF HAWAI‘I


     CHRISTOPHER YOUNG,                                  Case No. 20-cv-00335-DKW-RT

                    Plaintiff,                           ORDER (1) DENYING
                                                         APPLICATION TO PROCEED
            v.                                           WITHOUT PREPAYMENT OF
                                                         FEES OR COSTS; (2) DENYING
     STATES OF HAWAII DISTRICT                           MOTION TO SEAL; AND (3)
     COURT JUDGES, et al.,                               DISMISSING ACTION WITH
                                                         LEAVE TO AMEND. 1
                    Defendants.



           On July 31, 2020, Plaintiff Christopher Young, proceeding pro se, filed a civil

 complaint against the “States of Hawai’i District [C]ourt Judges . . . at the [D]istrict

 of Hawai’i for the United States” and the “Administrators of the State of Colorado,”

 Dkt. No. 1 at 2, as well as a “Motion Requesting Leave of the Court to Enter Into

 the Original Exclusive Jurisdiction of this Court Under Maxims of Equity and

 Petition to Seal All Cases Involved, Ex Parte” (Motion to Seal), Dkt. No. 2. Rather

 than pay the civil filing fee, Young also filed a “Motion Requesting Waiver of All

 Unjust Coasts [sic] Under Maxims of Equity #8 Equity Abhors a Forfeiture,” which

 the Court liberally construes, see Blaisdell v. Frappiea, 729 F.3d 1237, 1241 (9th



 1
     Pursuant to Local Rule 7.1(c), the Court finds these matters suitable for disposition without a
     hearing.
Case 1:20-cv-00335-DKW-RT Document 7 Filed 08/06/20 Page 2 of 14                            PageID #: 20




 Cir. 2013), as a motion to proceed in forma pauperis (IFP Motion), Dkt. No. 3.

           The Court first concludes that because the IFP Motion does not establish

 Young’s entitlement to in forma pauperis status, the IFP Motion is DENIED.

 Second, even if that was not the case, Young’s Motion to Seal is DENIED because

 he has not shown a “compelling reason” for sealing documents in this case, and the

 Court lacks the authority to seal the records in cases pending before the Hawaii state

 courts, even if it was inclined to do so. Lastly, Young has not alleged sufficient

 (coherent) facts in his complaint to state a claim on which relief may be granted.

 See 28 U.S.C. § 1915(e)(2)(B). Therefore, this action is DISMISSED albeit with

 leave to amend. 2

 I.        The IFP Motion

           An action may only proceed without concurrent payment of the filing fee if

 the party “submits an affidavit” that demonstrates an inability to pay and the court

 authorizes the party to proceed in forma pauperis.                      28 U.S.C. § 1915(a)(1);

 Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). While Section 1915(a)(1)

 does not require a litigant to demonstrate absolute destitution, Adkins v. E.I. Du Pont

 de Nemours & Co., 335 U.S. 331, 339 (1948), the applicant must nonetheless allege


 2
     The Court subjects each civil action commenced pursuant to 28 U.S.C. § 1915(a) to screening
     and can order the dismissal of any claims it finds “frivolous or malicious”; “fails to state a claim
     on which relief may be granted”; or “seeks monetary relief against a defendant who is immune
     from such relief.” See 28 U.S.C. § 1915(e)(2)(B).
                                                      2
Case 1:20-cv-00335-DKW-RT Document 7 Filed 08/06/20 Page 3 of 14         PageID #: 21




 “with some particularity” that he “cannot pay the court costs and still afford the

 necessities of life.” Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015)

 (citations omitted).

       Here, Young is not entitled to in forma pauperis status. First, as a threshold

 matter, Young has not submitted an “affidavit,” 28 U.S.C. § 1915(a)(1)—i.e., “a

 statement under oath in writing,” see Adkins, 335 U.S. at 333 & n.1, relating to his

 ability to pay. Second, Young has made no attempt at the required showing under

 Section 1915(a)(1). Instead, he has simply requested a “waiver of all unjust coasts

 [sic] or filing fees under maxims of equity . . .” Dkt. No. 3. As such, the Court

 cannot meaningfully assess whether Young is indigent. Therefore, the IFP Motion,

 Dkt. No. 3, is DENIED WITHOUT PREJUDICE.

       If Young elects to continue with this action, he must fully complete and sign

 the Court’s Application to Proceed in forma pauperis, or pay the civil filing fees

 in full by August 17, 2020. Failure to do so will result in automatic dismissal

 of this action. 28 U.S.C. § 1915(e)(2)(A) (establishing that a court “shall dismiss

 the case at any time if the court determines that . . . the allegation of poverty is

 untrue.”); In re Perroton, 958 F.2d 889, 890 (9th Cir. 1992) (affirming dismissal of

 pro se litigant’s claim for failure to pay required filing fees).




                                             3
Case 1:20-cv-00335-DKW-RT Document 7 Filed 08/06/20 Page 4 of 14             PageID #: 22




 II.   Screening

       Notwithstanding the foregoing, a complaint filed pursuant to 28 U.S.C.

 § 1915(a) is subject to mandatory, sua sponte review and dismissal if the Court

 determines the complaint, inter alia, is frivolous, malicious, or fails to state a claim

 upon which relief may be granted.          28 U.S.C. § 1915(e)(2)(B); Denton v.

 Hernandez, 504 U.S. 25, 32 (1992); Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir.

 2000) (en banc) (“[S]ection 1915(e) not only permits, but requires a district court to

 dismiss an in forma pauperis complaint that fails to state a claim.”); Calhoun v. Stahl,

 254 F.3d 845, 845 (9th Cir. 2001) (“[T]he provisions of 28 U.S.C. § 1915(e)(2)(B)

 are not limited to prisoners.”).

       “[A] complaint, containing as it does both factual allegations and legal

 conclusions, is frivolous where it lacks an arguable basis either in law or in fact.”

 Denton, 504 U.S. at 31 (quoting Neitzke v. Williams, 490 U.S. 319, 325 (1989)). A

 claim falls in the former class when the claimant (i) asserts “a claim based on an

 indisputably meritless legal theory,” or (ii) asserts an “infringement of a legal

 interest which clearly does not exist.” Neitzke, 490 U.S. at 327. Claims are

 factually frivolous when they describe “fantastic or delusional scenarios.” Neitzke,

 490 U.S. at 327–328; accord Denton, 504 U.S. at 33 (“[A] finding of factual

 frivolousness is appropriate when the facts alleged rise to the level of the irrational


                                            4
Case 1:20-cv-00335-DKW-RT Document 7 Filed 08/06/20 Page 5 of 14             PageID #: 23




 or the wholly incredible[.]”)).

       “The standard for determining whether a plaintiff has failed to state a claim

 upon which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal

 Rule of Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v.

 Carter, 668 F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d

 1113, 1121 (9th Cir. 2012) (same standard under Section 1915A). As such, to avoid

 dismissal, “a complaint must contain sufficient factual matter, accepted as true, to

 state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662,

 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

 Although the Court liberally construes a pro se complaint, Eldridge v. Block, 832

 F.2d 1132, 1137 (9th Cir. 1987), the Court cannot act as counsel for a pro se litigant,

 such as by supplying the essential elements of a claim. Pliler v. Ford, 542 U.S.

 225, 231 (2004); Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266, 268 (9th

 Cir. 1982).

       A.      Factual Allegations

       Young’s complaint, Dkt. No. 1, is vague, disjointed, and largely unintelligible.

 What Young does allege is that he “has mistakenly, and without being fully availed

 and acknowledged of his equitable defenses, been imputed serious liability” and “is

 now charged [and] awaiting conviction and sentence[ing]” on August 27, 2020, in


                                            5
Case 1:20-cv-00335-DKW-RT Document 7 Filed 08/06/20 Page 6 of 14                       PageID #: 24




 Case No. 3DCW-XX-XXXXXXX pending in the Third Circuit Court of Hawaii for the

 District of Hilo. Id. at 2. That case, State v. Christopher Young, No. DCW-19-

 0002131 (Haw. 3d Cir. Aug. 12, 2019), is a criminal proceeding in which the State

 of Hawaii has charged Young with criminal trespass of an enclosed premises and a

 bench trial is scheduled to commence on August 27, 2020. 3 This proceeding is

 allegedly being conducted “without . . . due process protections.” Dkt. No. 1 at 2.

        Young further seeks “relief against all liability of the Estate as the surety or

 secondarily liable imposed [sic] upon him in all legal proceedings,” particularly in

 the case of State v. Christopher Young, No. 3DTI-19-012486 (Haw. 3d Cir. Aug. 13,

 2020), Dkt. No. 1 at 3.          In that case, the court fined Young $210 for traffic

 infractions related to his vehicle’s license plate, delinquent vehicle tax, and expired

 vehicle safety inspection under Haw. Rev. Stat. §§ 249-7, 249-2, and 286-25.

        Young names as “respondents”: (1) “CHRISTOPHER YOUNG[,] a

 registered organization . . . [and] a decedent’s legal estate (“Estate”) . . . . located

 [in] Denver, Colorado”; (2) “States of Hawai’i District [C]ourt Judges . . . at the

 [D]istrict of Hawai’i for the United States”; and (3) “the Administrators of the State

 of Colorado in connection with said Estate,” Dkt. No. 1 at 2. Young asserts



 3
  In determining the sufficiency of a complaint, a court may take judicial notice of “undisputed
 matters of public record,” such as “documents on file in federal or state courts.” Harris v. Cty.
 of Orange, 682 F.3d 1126, 1131–32 (9th Cir. 2012).
                                                  6
Case 1:20-cv-00335-DKW-RT Document 7 Filed 08/06/20 Page 7 of 14          PageID #: 25




 unspecified due process violations under the United States Constitution and seeks

 “purely equitable” remedies. See id. at 2–3. For example, among other things,

 Young seeks “exoneration of all liability and obligations imputed to [Young] by . . .

 operation of law, mistake, error or accident, under threat and duress, or fraudulent

 concealment by Respondents,” and “subrogation of rights, title and interest of the

 United States of America (hereafter “Creditor”) against [Young] with respect to an

 irrevocable obligation arising from a quasi trust relationship conducted” in State v.

 Christopher Young, No. 3DTI-19-012486. See Dkt. No. 1 at 2–3.

       B.     Young’s Complaint Is Dismissed

       The Court dismisses this action for two reasons. First, a number of Young’s

 claims are “frivolous.” Second, Young has not alleged sufficient facts in “short and

 plain” terms, as required by Federal Rule of Civil Procedure 8(a), to support a claim

 under any principle of law. Iqbal, 556 U.S. at 678–79. This result is evidenced by

 Young’s six principal requests in his prayer for relief. Dkt. No. 4–5.

       1. Young has failed to state a claim entitling him to a “decree” protecting

 “all rights to subrogation of the equitable surety involving the subject matters

 obligation/debt” because Young has not set forth any facts identifying any surety,

 obligation, or debt. Nor has Young identified any legal basis for his (or any

 individual’s) right to subrogation.


                                           7
Case 1:20-cv-00335-DKW-RT Document 7 Filed 08/06/20 Page 8 of 14                   PageID #: 26




        2. Young has not stated a claim for “exoneration from liability as secondarily

 liable to the Estate” because that claim, as best the Court can discern, stems from

 State v. Christopher Young, No. 3DTI-19-012486. That was a traffic infraction

 proceeding and it has nothing to do with the liability of any estate. But even if

 Young has been found liable to an estate in some other state court proceeding, his

 claim is frivolous because the Rooker-Feldman doctrine 4 bars “state-court losers

 complaining of injuries caused by state-court judgments rendered before the district

 court proceedings commenced” from “inviting district court review and rejection of

 those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280,

 284 (2005); Henrichs v. Valley View Dev., 474 F.3d 609, 613 (9th Cir. 2007).

        3. Young has failed to allege any legal or factual basis for the Court to issue

 a declaration of his “rights as sole exclusive heir to the same subject matter Estate.”

        4. Young’s request for a “stay [in State v. Christopher Young, No. 3DTI-19-

 012486] as part of the exclusive discretionary powers and authorities at Justice

 Chambers” is frivolous because that case has been adjudicated and is closed.

 Assuming Young also asks the Court to stay the proceedings in State v. Christopher

 Young, No. DCW-XX-XXXXXXX, the Court cannot do so because the Supreme Court’s


 4
  Dist. of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Trust Co.,
 263 U.S. 413 (1923).


                                                8
Case 1:20-cv-00335-DKW-RT Document 7 Filed 08/06/20 Page 9 of 14                         PageID #: 27




 decision in Younger v. Harris, 401 U.S. 37, 43–44 (1971) “preclude[s] federal

 intrusion into ongoing state criminal prosecutions.” See, e.g., Sprint Communs.,

 Inc. v. Jacobs, 571 U.S. 69, 78 (2013) (listing three types of state proceedings in

 which Younger abstention applies); see Bellotti v. Baird, 428 U.S. 132, 143 n.10

 (1976) (“[A]bstention may be raised by the court sua sponte.”); H.C. v. Koppel, 203

 F.3d 610, 613 (9th Cir. 2000) (raising Younger abstention sua sponte for the first

 time on appeal); San Jose Silicon Valley Chamber of Commerce Political Action

 Comm. v. City of San Jose, 546 F.3d 1087, 1092 (9th Cir. 2008) (“We must abstain

 under Younger if four requirements are met: (1) a state-initiated proceeding is

 ongoing; (2) the proceeding implicates important state interests; (3) the federal

 plaintiff is not barred from litigating federal constitutional issues in the state

 proceeding; and (4) the federal court action would enjoin the proceeding or have the

 practical effect of doing so, i.e., would interfere with the state proceeding in a way

 that Younger disapproves.”); Arevalo v. Hennessy, 882 F.3d 763, 765 (9th Cir.

 2018). 5 To the extent Young also seeks a “stay” of such proceedings pursuant to a


 5
  Nothing suggests that there exists “bad faith, harassment, or a patently invalid state statute” that
 would make Younger abstention inappropriate. Sprint, 571 U.S. at 77; see Younger, 401 U.S. at
 49 (“[T]he injury that Harris faces is solely that incidental to every criminal proceeding brought
 lawfully and in good faith, and therefore . . . he is not entitled to equitable relief even if the
 statutes under which he was being prosecuted were unconstitutional” (internal quotation marks
 and citations omitted)). Young’s bare assertion that he has “no adequate or sufficient or speedy
 remedy at law,” Dkt. No. 1 at 3, and that he “may be subject to unjust and irreparable harm,” id.
 at 4, are both legal conclusions. The Court is “not bound to accept as true a legal conclusion
 couched as a factual allegation.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).
                                                   9
Case 1:20-cv-00335-DKW-RT Document 7 Filed 08/06/20 Page 10 of 14                    PageID #: 28




 “writ of habeas corpus,” Dkt. No. 1 at 4, the Court lacks jurisdiction to grant such

 relief because it does not appear that, at the time this action was filed, Young was

 “in custody” for any of the criminal proceedings referenced in the complaint. See,

 e.g., 28 U.S.C. §§ 2241(c), 2254(a); Maleng v. Cook, 490 U.S. 488, 490–91 (1989)

 (per curiam); Bailey v. Hill, 599 F.3d 976, 978–79 (9th Cir. 2010); see Tyars v.

 Finner, 709 F.2d 1274, 1279 (9th Cir. 1983) (addressing issue of “custody” sua

 sponte because it is “jurisdictional”).

        5. Young is not entitled to an order sealing this action “to exclude the public

 and press,” Dkt. No. 1 at 5; Dkt. No. 2, because Young has not complied with the

 procedures for making such a request under Local Rule 5.2. Moreover, the Court

 will not order the records sealed in any “related cases” (presumably those cases

 pending in state court), Dkt. No. 2, because this Court lacks the authority to do so, see

 28 U.S.C. § 2283. Moreover, even if such an order could issue, the Court declines to

 intrude on the constitutional independence of the States and their courts. See Smith v.

 Bayer Corp., 564 U.S. 299, 306 (2011) (“Any doubts as to the propriety of a federal

 injunction against state court proceedings should be resolved in favor of permitting state

 courts to proceed.”). Notwithstanding, Young underestimates the First Amendment

 right of the public to access judicial records and documents. See, e.g., Globe


 In this instance, as with Young’s complaint as a whole, he must “allege more by way of factual
 content” to support his claims and requests for relief. Id. at 683.
                                                10
Case 1:20-cv-00335-DKW-RT Document 7 Filed 08/06/20 Page 11 of 14             PageID #: 29




 Newspaper Co. v. Superior Court, 457 U.S. 596, 604–07 (1982); Nixon v. Warner

 Communications, 435 U.S. 589, 596–608 (1978); Kamakana v. City & County of

 Honolulu, 447 F.3d 1172, 1178–79 (9th Cir. 2006). Young has not articulated any

 “compelling reasons . . . to outweigh the public’s interest in disclosure,” such as, for

 example, a “factual” basis that the records might be used “to gratify private spite,

 promote public scandal, circulate libelous statements, or release trade secrets.” See,

 e.g., Demaree v. Pederson, 887 F.3d 870, 884 (9th Cir. 2018) (citation and internal

 quotation marks omitted); Nixon, 435 U.S. at 598–99; see also Ctr. for Auto Safety

 v. Chrysler Group, LLC, 809 F.3d 1092, 1102 (9th Cir. 2016). “The mere fact that

 the production of records may lead to a litigant’s embarrassment, incrimination, or

 exposure to further litigation will not, without more, compel the court to seal its

 records.” Demaree, 887 F.3d at 884–85 (quoting Kamakana, 447 F.3d at 1178–

 79). For these reasons, Young’s Motion to Seal, Dkt. No. 2, is DENIED.

       6. That leaves Young’s fleeting reference to “due process” violations. See

 Dkt. No. 1 at 3–4. Young has failed to state a substantive due process violation

 because he has not alleged facts that would tend to suggest the government deprived

 him of a “fundamental” liberty interest. See Washington v. Glucksberg, 521 U.S.

 702, 720–21 (1993) (explaining that cognizable “fundamental rights and liberties”

 are those freedoms protected by the Bill of Rights as well as a number of


                                            11
Case 1:20-cv-00335-DKW-RT Document 7 Filed 08/06/20 Page 12 of 14             PageID #: 30




 unenumerated rights, such as, inter alia, “the rights to marry”; “to have children”;

 and “to abortion”). Young has also failed to state a procedural due process claim

 because it is not clear: (1) what constitutionally protected liberty or property interest

 is at stake; (2) how he was deprived of that interest; and (3) what was inadequate

 about the procedure employed by a government official to deprive him of that

 interest. A State is permitted to deprive an individual of certain life, liberty, or

 property interests so long as adequate procedures are employed.               See, e.g.,

 Zinermon v. Burch, 494 U.S. 113, 125 (1990); Ingraham v. Wright, 430 U.S. 651,

 672–73 (1977); Bd. of Regents v. Roth, 408 U.S. 564, 569 (1972).

       Because the complaint fails to allege facts supporting a claim under any

 principle of law, the Court dismisses this action. However, because it may arguably

 be possible for Young to allege one or more plausible claims for relief, the Court

 will allow him leave to amend to attempt to do so. In that regard, the Court will

 mail Young a copy of a form complaint for use in a civil pro se proceeding, such as

 this one. Should Young choose to use the form, he should answer all of the

 questions clearly and concisely. More specifically, Young should set out each

 claim under a separate label or heading. Under each claim, Young must write

 short, plain statements telling the Court: (1) the specific basis of this Court’s

 jurisdiction; (2) the legal right(s) he believes were violated; (3) the name of the


                                            12
Case 1:20-cv-00335-DKW-RT Document 7 Filed 08/06/20 Page 13 of 14        PageID #: 31




 defendant(s) who violated those right(s); (4) exactly what each defendant did or

 failed to do; (5) how the action or inaction of a defendant is connected to the

 violation of Young’s right(s); (6) what specific injury he suffered because of a

 defendant’s conduct; and (7) what relief he seeks. All facts must be alleged in the

 amended complaint if Young chooses to file one. Should Young choose to file an

 amended complaint, he may not incorporate any part of the original complaint, Dkt.

 No. 1, in the amended complaint. Rather, all allegations must be re-typed or re-

 written in their entirety. To the extent a claim is not re-alleged in an amended

 complaint, the claim may be deemed voluntarily dismissed. See Lacey v. Maricopa

 Cty., 693 F.3d 896, 928 (9th Cir. 2012) (en banc).

                                  CONCLUSION

       Young’s “Motion Requesting Waiver of All Unjust Coasts [sic],” Dkt. No. 3,

 construed as a motion to proceed in forma pauperis, is DENIED. Young’s Motion

 to Seal, Dkt. No. 2, is DENIED. This action is DISMISSED with leave to amend

 as set forth herein.

       Young may have until August 17, 2020 to file an amended complaint. The

 Court cautions Young that failure to file an amended complaint by August 17,

 2020 may result in the automatic dismissal of this action without prejudice.

       The Clerk is directed to mail Young: (1) a copy of form “Pro Se 1” “Complaint


                                          13
Case 1:20-cv-00335-DKW-RT Document 7 Filed 08/06/20 Page 14 of 14        PageID #: 32




 for a Civil Case”; and (2) a blank Application to Proceed In District Court Without

 Prepaying Fees or Costs (AO 240) and the accompanying instruction sheet so that

 he may comply with this Order.

       IT IS SO ORDERED.

       Dated: August 6, 2020 at Honolulu, Hawai‘i.




 Christopher Young v. States of Hawaii District Court Judges, et al.; Civil No. 20-
 00335-DKW-RT; ORDER (1) DENYING APPLICATION TO PROCEED
 WITHOUT PREPAYMENT OF FEES OR COSTS; (2) DENYING MOTION
 TO SEAL; AND (3) DISMISSING ACTION WITH LEAVE TO AMEND.


                                         14
